                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
  SNYDER’S-LANCE, INC. and                         )
  PRINCETON VANGUARD, LLC,                         )
                                                   )
                              Plaintiffs,          )
                                                   )             Case No. 3:17-CV-00652
         v.                                        )
  FRITO-LAY NORTH AMERICA,                         )
  INC.,                                            )
                                                   )
                              Defendant.           )



                          DECLARATION OF JOHN O’DONNELL

       I, John O’Donnell, declare as follows:

       1.      I am over the age of 18 and competent to testify. I have personal knowledge of

the matters stated in this declaration and would testify truthfully to them if called upon to do so.


       2.      In November 2010, I submitted a declaration in connection with proceedings

before the Trademark Trial and Appeal Board. This declaration updates the information I

provided at that time.


       3.      I am President of JP Food Sales LLC. I have extensive experience in the food

brokerage business, including in deli snack foods. JP Food serves approximately 750 retail

outlets in Eastern Pennsylvania, Maryland, New Jersey, and Delaware. The company sells to a

larger number of retailers, including major supermarkets, smaller delis, and convenience stores.

JP Food primarily sells perishables in the deli, meat, dairy, and produce section of those stores.


       4.      JP Food and Snyder’s-Lance have been working together since the launch of the

Pretzel Crisps product in 2004. In my 2010 declaration, I stated that JP Food had distributed




      Case 3:17-cv-00652-KDB-DSC Document 37 Filed 10/29/18 Page 1 of 3
Case 3:17-cv-00652-KDB-DSC Document 37 Filed 10/29/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 37 Filed 10/29/18 Page 3 of 3
